58.	  Sir, we take pride in your election to the presidency of the thirty-sixth session of the General Assembly, particularly since you belong to our Arab homeland and Arab nation, a nation that has contributed to the development of human civilization and is still fighting fascism and Zionism because of its awareness of the dangers those political movements pose to humanity and progress.
59.	I take this opportunity also to commend the efforts of your predecessor, Mr. Rudiger von Wechmar, the representative of the Federal Republic of Germany, during whose presidency the General Assembly engaged in such intensive activities and carried out such difficult work.
r
60.	I also have the pleasure of commending the efforts being made by the SecretaryGeneral to strengthen the role of the Organization in promoting peace and security in our turbulent world. My delegation wishes also to extend congratulations to Belize and the Republic of Vanuatu on their accession to independence and to welcome them to the United Nations.
61.	My country is aware of the threats to international peace and security, and the Socialist People's Libyan Arab Jamahiriya shares with the countries of the third world and the nonaligned movement their concern over the deterioration of the situation in the world. At the same time, however, my country realizes that the causes of that deterioration lie in the policies pursued by the big Powers.
62.	The United States under President Reagan's Administration plays the major role in destabilizing peace and security in the world and has reverted to the cold war and the scramble for spheres of influence. Clear evidence of this is the letter sent recently by the American President to the Soviet leader Leonid Brezhnev, in which he underlined the legitimate interests of the superPowers and his readiness for mutual respect of those interests.
63.	This course of American policy clearly illustrates the nature of the American Administration, which is seeking to partition the world into spheres of influence. The refusal of the United States to ratify the Strategic Arms Limitation Treaty and its production of the neutron bomb, which has for its target the human race, are only two of the many' pieces of evidence of the United States premeditated aggressive intentions, which are fully in keeping with its ambitious designs for hegemony over the resources of peoples and which constitute a flagrant threat to international peace and security.
64.	The goal of the United States today is to militarize the world and to divide it into two factions, drawing one of them into its imperialist reactionary camp and compelling the other, which includes basically the neutral countries, to join either its camp or the communist camp. In its campaign to force the nonaligned countries to relinquish their nonalignment, the United States pursues various policies, the most prominent of which is that of economic blockade, as is the case with Nicaragua and Cuba, or that of direct aggression. Probably everyone has followed the news of its aggression in the Gulf of Sidra in Libyan territory, where American planes operating from an aircraft carrier violated Libyan airspace and committed the well-known act of aggression of 19 August 1981.
65.	American statements have revealed that the aggression was premeditated and had been approved at a meeting of the United States National Security Council. This reveals also that theAmerican forces sent to the Gulf of Sidra were not on routine maneuvers, as American officials have claimed, for routine maneuvers have never been given this aura in the United States.
66.	The Reagan Administration's allegation concerning the extension by the Libyan Arab Jamahiriya of its territorial waters to 200 miles is a blatant lie, because we are committed to the internationally recognized 12-mile limit. As for the Gulf of Sidra, it is an integral part of Libyan territory. My country will support any international agreement that can be reached at the third United Nations Conference on the Law of Hie Sea. That Conference has not come to a conclusion yet because of the position taken by the United States itself. Whatever the differences on the demarcation of territorial waters, we call upon the international Organization and peace-loving peoples to stand up against the American acts of aggression and not allow the United States to bestow upon itself the role of a policeman who imposes his will upon others.
67.	The United States aims at pressuring the Libyan Arab Jamahiriya into abandoning its nonalignment and joining the other camp. The delegation of my country calls upon the international community, in particular the nonaligned movement, to confront those pressures with all means available so that my country may not be compelled to ally itself with the friend that aids it in resisting this premeditated American aggression.
68.	American aggression against the nonaligned countries has reached a point that reveals the terrorist nature of the American Administration, and there are other recent examples of this. The physical liquidation of the African leader Patrice Lumumba by American intelligence services is evidence of the hatred harbored by the United States towards everyone who is nationalist and progressive in Africa. The United States plot against the progressive Government of Chile and the assassination of its leader, Salvador Allende, confirm the hypocrisy of the American Administration in its claim to democracy. Allende had come to power through democratic elections, in which he was supported by the people of Chile and all sincere people in Latin America and in the world.
69.	The latest act of terrorism on the part of the new American Administration, which has been revealed by the American press and confirmed by some officials, is the existence of a plot to assassinate the leader of the First of September Revolution, Colonel Muammar Al-Qadhafi.
70.	That plot confirms that physical liquidation and terrorism have become one of the pillars of United States policy in resolving its disputes with everyone who does not follow in its footsteps or obey its will.
71.	My country resists and condemns the terrorist policy of the United States, and we therefore condemn the bacteriological war it is waging against the friendly people of the Republic of Cuba. We also condemn the terrorism practiced by the United States against Nicaragua and Grenada through using grain supplies, loans and economic pressure as weapons to subjugate the struggling peoples of those countries. The Libyan Arab Jamahiriya also condemns the support by the United States for the Fascist regimes in Latin America against the will of their peoples „ as is the case with El Salvador. We declare our solidarity with the people of El Salvador in their struggle against imperialism and fascism.

72.	For all those reasons we believe the United States is no longer fit to serve as host to the United Nations. The least we can ask of the international community is that it should transfer the Organization's Headquarters to a country that respects the Organization and pursues its goals.
73.	The struggle of the Namibian people and their right to independence bring the United Nations face to face with its responsibilities. On the one hand, we find that the international community has acknowledged the right of that friendly African people to freedom and independence, and on the other hand we witness the racist regime, backed by the United States and some Western nations, impeding the will and the resolutions of the international Organization under the pretext of ensuring the rights of the racist minority.
74.	That adamant position on the part of the racist regime in South Africa and of the United States makes Us wonder what steps could be taken by the nonaligned movement and its friends to ensure that the people of Namibia, under the leadership of SWAPO, gain their freedom and independence.
75.	The independence of the people of Namibia can be achieved only through adherence to the following principles.
76.	First, there is the support for the armed struggle of the people of Namibia, bearing in mind the fact that the liberty of a people is not granted but has to be won, especially within the framework of the Organization where the right to use the veto plays a major part in protecting the interests of imperialist, Fascist and racist countries.
77.	Second is the reaffirmation of the inalienable rights of the people of Namibia to self-determination, freedom and national independence in a unified Namibia, in accordance with the Charter of the United Nations and General Assembly resolution 1514 (XV).
78.	The third principle is emphasis on the fact that SWAPO, as the sole legitimate representative of the people of Namibia struggling for the independence of that Territory, is a main party to the dispute.
79.	Fourthly, there must be decisive and speedy implementation of Security Council resolution 435 (1978) on the United Nations plan for the independence of Namibia. The implementation of that plan should ensure the full independence of Namibia and the sovereignty of its people under the leadership of SWAPO over all their lands, including Walvis Bay and all the islands off the Namibian coast.
80.	Fifth is the imposition on the racist regime of South Africa of the sanctions provided for in the resolution adopted at the eighth emergency special session of the General Assembly [see resolution ES8/2], in order to compel that racist regime to pull its administration out of Namibia and thus speed up Namibia's independence.
81.	The practices of the racist regime of South Africa are sustained by the backing which it receives from the American Administration and some Western countries. That continuous support has enabled the racist minority to monopolize the power, wealth and weapons in the country and to control the destiny of the indigenous population of South Africa. That situation constitutes a flagrant disregard for human rights and a challenge to the conscience of humanity. The international community should therefore assume responsibility for putting an end to these crimes.
82.	My country will continue to support the struggle of the peoples of Namibia and South Africa for freedom and self-determination. The Socialist People's Libyan Arab Jamahiriya also stands by Angola and the other front-line States in their resistance to the barbaric aggression perpetrated against them by the racist regime of Pretoria.
83.	The situation and racist practices in southern Africa are the same as those achieved by the Zionist entity in the Arab land. The international community is now aware of that similarity and of the close ties which exist between the Zionist entity and the South African regime.
84.	The Palestinian cause has become one of the permanent problems that the United Nations has to deal with, as it represents a new form of colonialism. The occupation of Arab Palestine by the Zionist entity constitutes a new form of racist and expansionist colonialism, which has expelled the people of Palestine from their homeland and extended that entity's occupation to the territories of some Arab countries adjacent to Palestine. Thus, under the pretext of safeguarding so-called Israeli security, the new colonialism is posing a threat to the security and peace of the entire Arab world.
85.	The General Assembly has repeatedly confirmed its commitment to the rights of the Palestinian people and has recognized the PLO as the sole legitimate representative of the Palestinians. Moreover, the majority of the members of the Security Council have acknowledged the rights of the Palestinian people and condemned the continual acts of aggression perpetrated by the racist Zionist entity against the Palestinians. However, in spite of that international endorsement of the Palestinian cause, we still find countries which support aggression and oppose the right of the Palestinian people to self-determination and refuse to look upon the PLO as the sole legitimate representative of the Palestinian people.
86.	Thus, on the one hand we see the United States providing the Zionist entity with weapons of mass destruction, enabling that entity to strike at the Palestinians everywhere, not sparing them even in their refugee camps, which are themselves a hateful result of the Zionist occupation declared illegal by the international community. On the other hand, we see the United States using its right of veto whenever there is a draft resolution before the Security Council in favor of the Palestinian cause or condemning the repeated acts of aggression perpetrated by the racist regime against Arab lands.
87.	Furthermore, the extent of United States disregard for the international community is most clearly shown by its complicity with the Egyptian regime and the Zionist entity in order to impose solutions of the Middle East problem through the Camp David agreements.
88.	The Camp David agreements have ignored the efforts exerted by the United Nations and have pushed the Middle East problem out of the framework of the United Nations. Besides, the parties to those agreements have deliberately sought to eliminate the role of the PLO as the sole legitimate representative of the Palestinian people. Moreover, those agreements have freed the Zionists to strike at the Arab nations. That is best evidenced in its repeated acts of aggression against Lebanese cities and villages and the Palestinian camps, as well as it? destruction of the Iraqi nuclear reactor, under the watchful eyes of the AWACS planes stationed in a part of the Arab world.
89.	The latest example of the American Administration's flouting of the international community is the strategic alliance which it has formed with the Zionist entity. Such an alliance can only be interpreted as an advanced stage in a longterm plan of aggression and terrorism carried out by a superPower which, as a permanent member of the Security Council, is supposed, by virtue of its position, to assume the major responsibility for the maintenance of international peace and security, instead of conniving with a terrorist racist entity which aspires to carry out the theory propounding Zionist occupation of the entire area.
90.	The American Administration's submission to Zionist pressures happens even at the highest-level policymaking bodies, at the expense of the vital interests of the American people. This submissiveness has the inevitable result of placing not only the Arab homeland but all the countries in the region in a state of direct confrontation with the United States, which persists in defying the will of these peoples.
91.	This pernicious alliance destroys completely the chances of success of any international initiative to reestablish peace in the region. Therefore, it is incumbent on the international community to discharge its responsibilities by denouncing and opposing this alliance and to put an end to imperialist Zionist adventurism.
92.	Those who believe in the role of the Organization cannot help asking themselves: Of what use are its resolutions? Why should the United States and the Zionist entity ignore them? In order to remedy this regrettable situation, the United Nations must not content itself with issuing resolutions condemning the Zionist entity, for such condemnation is no longer adequate. The United
Nations has to move forward and impose those sanctions provided for in the Charter, including the expulsion of the Zionist entity, since the presence of a Member which regularly violates its principles and its Charter renders the Organization less effective.
93.	The United Nations has an essential responsibility and a principal role in the field of disarmament, and we expect it to shoulder its responsibility in this regard. In spite of the efforts which it has hitherto exerted and which have resulted in a number of treaties banning nuclear tests and nuclear arms proliferation, and in the convening in 1978 of the tenth special session of the Assembly, on disarmament, the final objective, that of general and complete disarmament, still eludes it and will continue to do so as long as international relations are not based on equity but on persecution, oppression and the threat to use force.
94.	The responsibility for maintaining security and peace is shared by all nations, but we believe that the greatest responsibility should fall on the major nuclear Powers and other countries which are engaged in the arms race. Disarmament should be achieved in accordance with the priorities stated in the Final Document of the Tenth Special Session of the Assembly [resolution S10/2].
95.	In this respect, the delegation of my country condemns the decision by the United States to produce the neutron bomb and to deploy nuclear missiles in Europe, which will result in an accelerated escalation of the arms race and jeopardize international security and peace.
96.	The human race is today faced with many areas of tension which threaten international peace and security. In regard to northern Africa, the Socialist People's Libyan Arab Jamahiriya has been following the issue of Western Sahara since the Sahraoui people started fighting colonialism. My country has already welcomed the initiative of Morocco, which has agreed to the holding of a referendum on the question and has supported the decision adopted at the latest session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Nairobi in August, on organizing this referendum [see A/361534, annex II, resolution AHG/Res. 103 (XVIII)]. We hope that the referendum will take place in favorable circumstances so as to enable the Sahraoui people to express its desire and decide its own destiny.
97.	We see that on the Asian continent the situation in Afghanistan is a source of worry. It has become obvious that the imperialist camp, under the leadership of the United States, is trying to exploit this situation in its struggle against the Soviet Union. This emphasizes the fact that the United States has no intention of accepting a peaceful solution of this issue. We in the Socialist People's Libyan Arab Jamahiriya reiterate our insistence that Afghanistan remain neutral, and we express our opinion that the international repercussions of the Afghan issue should be remedied and that the acts of aggression against Afghanistan should cease, so as to enable the friendly Government of Afghanistan, acting on it own, to reestablish peace and security in the country.
98.	As for theKorean issue, my delegation reaffirms its support for the unity of the Korean people and praises the peaceful efforts carried out thus far, especially if these efforts result in a nonaligned unified Korea uninvolved in any international conflict.
99.	Bearing in mind militant imperialism and in conformity with the principles of the nonaligned movement, and in an effort to promote cooperation among the countries of that movement, my country signed, in Aden on 19 August 1981, a treaty of cooperation and friendship with both Ethiopia and the People's Democratic Republic of Yemen. This treaty aims at promoting the economic potential of its signatories and consolidating the political cooperation among them so that they can maintain their neutrality and nonalignment.
100.	The deterioration of the world economy and the symptoms of this deterioration that we witness in inflation, unemployment and economic stagnation can be attributed to the economic order that has prevailed since the Second World War.
101.	It is clear that the major shortcoming of the current economic order is that it was established without the participation of the developing nations whose economy constitutes a major portion of the components of the world economy. Furthermore, the current economic order favors the interests of the developed industrial nations, which has prompted these nations, headed by the United States, to obstruct any serious step toward the establishment of a new international economic order: Though the General Assembly has defined the features of the new international economic order in its sixth and eleventh special sessions, and though more than a year has elapsed since the convening of the eleventh special session, a small group of capitalist countries still wrangles over a starting date for the global negotiations on development and international cooperation, in order to serve their own interest and in accordance with their conditions.
102.	Economic cooperation among developing nations is a primary and necessary component for achieving a new international economic order, as well as one of its main objectives. Economic cooperation among developing nations cannot replace the NorthSouth dialog; it is complementary to it. Economic cooperation among developing nations has achieved tremendous progress during the past few years, particularly since the conferences at Arusha and Mexico and the High-level Conference on Economic Cooperation among Developing Countries, held last May at Caracas, which adopted a comprehensive, ambitious program for economic cooperation among developing nations [A/36/333 and Corr.l, annex]. This program will be a significant factor in achieving collective self-reliance and economic development of developing nations. The Socialist People's Libyan Arab Jamahiriya, as a developing nation, wholeheartedly supports economic cooperation among developing nations and seeks the achievement of its objectives through the aid it provides to other developing nations, either bilaterally by establishing joint companies and banks, or in the form of the assistance provided by the Organization of Petroleum Exporting Countries or through trade and the exchange of experts or information in the scientific and technological fields.
103.	Pursuant to its concern for social and humanitarian causes and inspired by the lofty ideals enshrined in the Charter of the United Nations, the Libyan Arab Jamahiriya proposed during the thirty-first session of the General Assembly that the year 1981 be designated the International Year of Disabled Persons, with the theme "Rill Participation and Equality".
104.	As we celebrate this International Year of Disabled Persons, and as we endeavor to implement its theme, we are delighted to commend the sincere response to all the plans national, regional and international to help accomplish the objectives of the International Year. It is a true indication of the importance bestowal by the international community upon more than 500 million disabled persons. We appeal to the international community to consider this Year as a starting point in meeting the concerns of disabled persons in the long term.
105.	The Advisory Committee for the International Year of Disabled Persons, over which my country is honored to preside, played a positive part in the activities relevant to the objectives of the International Year. Moreover, the longterm world plan of action, which the Advisory Committee will complete next year, will be of special importance in implementing the future policy of the international community in caring for disabled persons and promoting their participation in the economic, social, political and cultural life of their society equally with their fellow citizens.
106.	We take this opportunity also to emphasize the importance of the World Symposium of Experts on Technical Cooperation among Developing Countries and Technical Assistance in Disability Prevention and Rehabilitation, which is scheduled to be held at Vienna from 12 to 23 October 1981. We hope that this Symposium will have positive results leading to laying the foundations for technical collaboration in this humanitarian cause, thus contributing towards the realization of the objectives set out for the International Year of Disabled Persons.
107.	Among the activities undertaken by the Libyan Arab Jamahiriya at the national level was the convening last May of the National Conference on Disabled Persons living in the Libyan Arab Jamahiriya to consider the programs that would best assist them. Subsequently, Bill No. 3 for the year 1981 was promulgated, which is considered a progressive law in the field of preventing disability and of rehabilitation. At the international level, the Libyan Arab Jamahiriya organized ah international symposium recently, from 27 September to 4 October, the theme of which was "Rill Participation and Integration". A great number of countries and international organizations, governmental and nongovernmental, participated.
108.	Although it is now more than 35 years since the Second World War ended, its economic and social effects are still felt in the Libyan Arab Jamahiriya and other countries. In addition to the total and direct destruction inflicted on the cities and villages of the Libyan Arab Jamahiriya during the war itself, my country still suffers from the remnants of this destructive war because of the minefields planted by the belligerent forces, which cover vast areas of our territory. Thousands of innocent victims among the Libyan people have been killed or mutilated as a result of the mines, which have sown death and destruction across Libyan territory. Barely a day passes without a mine explosion causing the death or mutilation of an innocent citizen whose contribution to the process of economic and social transformation is so desperately needed. The belligerent countries which were immediately responsible for the minefields know very well what is happening. Those countries, moreover, have not yet carried out their international obligations, foremost of which is to provide the Libyan Arab Jamahiriya with the maps, information and other necessary data which would help in solving this problem.
109.	Although this problem has been before the international community for some time, and despite the adoption of numerous resolutions, the latest being General Assembly resolution 35/71, which provides for compensating the Libyan Arab Jamahiriya for the material and human losses arising from this problem, no noticeable progress has been made, because the countries involved have not honored their obligations.
110.	We demand that these countries and the whole international community take the necessary measures to solve this problem and stop the bloodshed among innocent victims.
111.	With regard to the Charter of the United Nations and strengthening the role of the Organization, the great majority of nations have noticed in the past few years that the decline in the role of the United Nations in general, and the Security Council in particular, is primarily the result of the existence of the privilege entailed in the right of veto. The misuse of this privilege by some of the great Powers hampers the attempts of the United Nations to find peaceful and just solutions to world problems. The United States used this privilege during the voting on the draft resolution before the Security Council condemning South Africa's racist regime for its aggression last month against the People's Republic of Angola. It is clear that the right of veto has been used on issues of concern to the national security of some States that are permanent members of the Security Council without regard for the objective with which they justified their enjoyment of this right the protection of world peace and the maintenance of the balance of power.
112.	The time has come to look thoroughly into the role of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization [General Assembly resolution 3499 (XXX)}. During the seven years since it was established as the Ad Hoc Committee on the Charter of the United Nations [resolution 3349 (XXIX)], it has failed to accomplish the task entrusted to it. We are now faced with the option of either seeking an alternative to this Committee or reorienting its work in the right direction so that it will have specific objectives, including a reexamination of the rule which requires consensus of the permanent members of the Security Council, taking into consideration the following: the principle of equality among nations, maintenance of international peace and security as a responsibility shared by all Member States, the strengthening of the role of the Security Council in preserving international peace and security and an increase in the number of members of the Security Council to reflect the new forces that have emerged in the international arena.
113.	The right of veto in its present form is one of the spoils of war, as it was exclusively appropriated by the victorious nations in the Second World War. The establishment of the United Nations as an international organization embracing the entire international community should have been geopolitical reason enough to make the right of veto a balancing element among groups and continents. However, the continuing monopoly of the right of veto in the prevailing manner will prompt us to question the effectiveness of the United Nations and its resolutions.
114.	In conclusion, on behalf of the delegation of the Libyan Arab Jamahiriya, I wish to express our sincere hope that the Organization will be successful in promoting good relations among peoples and achieving prosperity, as well as international peace and security.
